DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-19 are pending in the application.
Priority
This application continuation-in-part of U.S. Patent Application Serial No. 16,672,047, which is a divisional application claiming priority benefit of U.S. Patent Application No. 16/338,182, filed April 18, 2019, which is a continuation of PCT/US2019/021138, filed March 7, 2019, which claims priority to U.S. Provisional Patent Application Serial Nos. 62/639,608, filed March 7, 2018, 62/697,920, filed July 13, 2018; 62/697,926, filed July 13, 2018, 62/697,923, filed July 13, 2018 and 62/715,545, filed August 7, 2018.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16 and 17, drawn to methods of obtaining or purifying Δ8THC and/or Δ9THC, classified in C07D 311/86 and C07D 301/32, in the reply filed on 01/04/2022, is acknowledged.
Claims 1-15, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2022.
Accordingly, claims 16 and 17 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
Claim 16 (p. 12 lines 1-2) recites (in part) “[a] method or process for obtaining or purifying a substantially pure Δ8THC and Δ9THC from a natural or synthetic source”, and also recites (p. 14 lines 9-10) “thereby obtaining or purifying a substantially pure Δ8THC and/or Δ9THC or plurality of cannabinoids or terpenes”.  The claim lacks internal antecedent basis, as the initial claimed embodiment claimed is for obtaining or purifying Δ8THC and Δ9THC, while the subsequent claimed embodiment is for obtaining or purifying Δ8THC and/or Δ9THC or a plurality of cannabinoids or terpenes, rendering the claim indefinite, as the actual process claimed is not possible to unambiguously ascertain.
Claim 16 recites (in part), in step (d), reaction conditions of about 5°C to about 70°C, and also recites the narrower range about 10°C to about 60°C, which is a narrower claim for the range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 16 recites (in part), in step (d), reaction conditions of about 1 to 30 hours, or 4 to 24 hours or 6 to 15 hours, or about 8 hours. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over GAONI (Tetrahedron 1966 22:1481-1488; cited previously) in view of POOLE (Kirk-Othmer’s Encyclopedia of Chemical Technology - 2013 Liquid Chromatography p. 1-39; cited previously).
Gaoni (p. 1487 par. 2) teaches conversion of cannabidiol (CBD) to Δ8THC (aka Δ1(6)THC - see p. 1482 compound II) in boiling benzene (a first reaction solvent - bp 80.1°C) and in the presence of the acid catalyst p-toluenesulfonic acid, followed by washing the benzene phase with an aqueous basic solution (NaHCO2) (thereby neutralizing and removing the acid catalyst into the water phase), evaporating the benzene (thus, removing the first reaction solvent) followed by dissolving the product in pentane (i.e. an elution solution) and conducting chromatographic separation on alumina (a first chromatography column), collection of fractions, and removal of the elution solvent to obtain the Δ8THC product.
Gaoni does not teach the process wherein the natural or synthetic source comprises Δ8THC and 9THC and a plurality of cannabinoids or terpenes, as recited in the preamble to claim 16.  However, Gaoni fulfills the requirements of step (a) and subsequent steps, where the CBD used in the transformation can only come from a natural of synthetic source, as would be recognized by an ordinary artisan in this area of art. 
Regarding the temperature limitation of the claimed process, the reference process is carried out at about 80°C, while the claim recites ranges of about 5°C to about 70°C or about 10°C to about 60°C. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).  Routine optimization by changing temperatures, where reaction rate is known in the art to be linked directly with temperature, is not considered to be inventive in the absence of evidence to the contrary.  It is noted that Examples 3, 7 and 13 employed room temperature, while examples 2, 5, 9 and 12 did not specify a reaction temperature for conversion of CBD, suggesting no significant effort at optimization of this variable.  Absent a showing of unexpected results regarding reaction temperature in the instant process, the claimed process limitations are considered prima facie obvious. 
Regarding the reaction time limitation of claimed process, the reaction of the cited reference was carried out for 2 hours, meeting this limitation.
The reference does not explicitly indicate that the reaction product is reversibly bound in the chromatography column.  However, as Poole (p. 23 par. 2) points out:
[s]eparations in liquid–solid chromatography (or normal-phase chromatography) are achieved using a polar stationary phase, such as an inorganic oxide or polar chemically bonded phase, and a less polar (typically) nonaqueous mobile phase. Samples are separated based on their competition with the mobile phase for adsorption on fixed or mobility- restrained sites on the stationary phase surface. Retention depends on the type, number, and position of polar functional groups. For individual functional groups, Figure 11 provides a guide to elution order. Internal hydrogen bonding between functional groups and bulky alkyl groups close to polar functional groups diminish retention. Liquid–solid chromatography is used predominantly for the separation of nonionic compounds soluble in organic solvents. Significant differences in steric fitting of isomers and diastereomers with immobile adsorption sites has resulted in liquid–solid chromatography being the preferred choice for the separation of these problem compounds. Retention stability is 

	Accordingly, an ordinary artisan at the time the application was filed would have found it obvious that for chromatographic separation to occur there must needs be interaction between the normal phase surface of the chromatography medium and the THC products; however, the interaction must be reversible, as otherwise the substance chromatographed the THC products, would not emerge from the column used in isolation of THC products as taught by Gaoni.
	Goani teaches obtaining substantially pure Δ8THC (aka Δ1(6)THC - see p. 1482 compound II).  The reference does not explicitly teach obtaining substantially pure Δ9THC or Δ8THC and Δ9THC.  However, Gaoni (scheme on p. 1482) further teaches that Δ8THC (II) is either directly produced from CBD (Ia) or indirectly via Δ9THC (IIIa): 

    PNG
    media_image1.png
    166
    393
    media_image1.png
    Greyscale
.
 Gaoni also teaches that Δ8THC (II) is more thermodynamically stable than Δ9THC (IIIa).  Therefore, its rate and degree of formation will be subject to kinetic control, proceeding at least some of the time through intermediate Δ9THC (IIIa).  Accordingly, in view of this teaching, a person of ordinary skill in the art at the time the application was effectively filed would have been found it obvious to adjust reaction conditions (e.g., time and temperature, as related to reaction kinetics) to allow control of the ratio of Δ8THC (II)/ Δ9THC (IIIa) in a product mix when beginning with CBD, with a reasonable expectation of success, depending on what product or product mixture is finally desired.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GAONI (Tetrahedron 1966 22:1481-1488; cited previously) in view of POOLE (Kirk-Othmer’s Encyclopedia of Chemical Technology - .
The teachings of Gaoni and Poole are set forth above.  These references combined do not teach a process further comprising dissolving the substantially pure Δ8THC and/or Δ9THC or plurality of cannabinoids or terpenes, loading the mixture onto a second chromatography column and eluting the dissolved reaction product from the column with an elution solution.  However, Gaoni 2, teaching in the same art of isolation of cannabinoids, describes repeated chromatography of closely-related compounds in order to achieve separation of individual components (see p. 222 col. 1 par. 3) or to improve purity (see p. 222 col. 2 par 2).  It would have been obvious to a person of ordinary skill in the art at the time the current application was filed to submit the first product obtained after conversion to Δ8THC and/or Δ9THC and an initial chromatography step, according to Gaoni and Poole, to one or more additional chromatography steps in order to accrue the advantages of purity and/or isolation of single product(s), as described by Gaoni 2, with a reasonable expectation of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/JOHN M MAURO/Primary Examiner, Art Unit 1625